Citation Nr: 1227910	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right forearm disability.

7.  Entitlement to service connection for a disability characterized by stiff muscles and joints.

8.  Entitlement to service connection for a gastrointestinal disability.

9.  Entitlement to service connection for a respiratory disability.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1984 to August 1985, and with the United States Navy from September 1985 to August 2005.  He did not serve in the Southwest Asia Theater of operations at any time.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Togus, Maine, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

Following a timely notice of disagreement submitted in November 2006, the RO issued a statement of the case in February 2008 and a supplemental statement of the case in November 2008.  The Veteran submitted a VA Form 9 in December 2008 which the RO accepted as timely.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 7105(d)(3) does not operate as a jurisdictional bar to the Board's consideration of a substantive appeal filed more than 60 days after a statement of the case is mailed when VA treats an appeal as if it is timely filed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board will assume jurisdiction over the claims.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Tinnitus

The Veteran's service treatment records document multiple complaints of bilateral ear pain and diagnoses of serous otitis media.  In July 1996, he reported having a work history of exposure to excessive noise.  On a May 2005 report of medical history, he reported that his ears felt "plugged" frequently and that he could not tune out background noise in certain decibel ranges.

Four months after his discharge from service, at a December 2005 VA audiological examination, the Veteran reported that before entering the service he grew up on a farm and was around tractors and did hunting without any hearing protection.  He reported that he was an electronics technician in service and listened to a 4000 Hertz hum in a room which was noisy, and was around aircraft for approximately 15 years while wearing hearing protection.  He reported no recreational or occupational noise exposure following service.  The examiner noted that no tinnitus was reported at the examination.

The Veteran completed a tinnitus questionnaire in November 2006 which listed his pre-service jobs (farm and store stockboy), in-service jobs (flight line, ground burst simulator, electronics technician, computer technician, instructor, auxiliary security, and bomb squad), and post-service jobs (retail store worker, loan officer).  He listed his lifetime recreational noise exposure as occasionally operating a farm tractor, motorcycle driving (very rarely), hunting (twice), and fishing.

The Veteran is to be scheduled for a VA ear disease examination to obtain an opinion with adequate supporting rationale as to whether there is a relationship between his current tinnitus and any incident of his military service.

Left Leg, Right Leg, Left Ankle, Right Ankle, and Right Forearm Disabilities, and Disability Characterized by Stiff Muscles and Joints

With regard to his legs, the Veteran's service treatment records document numerous complaints of bilateral shin splints as well as cramping, swelling, and numbness in both legs when running.  In October 2004, he was assessed with probable compartment syndrome bilaterally, and an MRI of his right tibia/fibula was unremarkable at that time.

With regard to his ankles, the Veteran's service treatment records document the Veteran's complaint in October 1984 of soreness in both ankles due to tight boots, and he was assessed with soft tissue irritation at that time.  He complained of bilateral ankle pain in May 1988.  On a September 1988 report of medical history, he reported that he had injured his ankle sliding into third base while playing ball.  In August 2000, he was assessed with right ankle pain and inversion, and x-rays were negative at that time.  On a November 2004 report of medical history, he reported a history of sprained ankle.

With regard to his right forearm, the Veteran was assessed in July 1993 with a muscular strain in his right forearm.  On a September 2002 report of medical history, he reported a rare vague sense of "tingling" in both arms after forceful sneezing.  On a May 2005 report of medical history, he reported an intermittent weakness in his right forearm.

With regard to stiff muscles and joints, the Veteran complained in May 1988 of mild musculoskeletal pain secondary to exercise.  On a May 2005 report of medical history, he reported that prolonged standing resulted in extreme stiffness and great pain with prolonged time needed to loosen up.

Four months after his discharge from service, at a December 2005 VA general medical examination, the Veteran reported that his ankles occasionally felt a little tight with occasional popping, and that he had occasional discomfort in the right forearm.  He reported that with prolonged standing, he would develop stiffness, and with prolonged sitting or long drives, he would be stiff until he stretched.  He was diagnosed with status post bilateral shin splints with question of mild compartment syndrome - resolved, and status post bilateral ankle sprains.  X-rays of his left and right ankle were normal.

A January 2010 private treatment record documented the Veteran's complaints of longstanding problems with bilateral lower leg pain and tightness.  Indomethacin (a medication used to treat pain, tenderness, swelling, and stiffness) was listed as one of the Veteran's current medications.  He reported having diffuse pain in his legs, hips, back, and ankles.  Palpation revealed significant tightness in the anterior and superficial posterior compartments, particularly on the right greater than the left.  The examining physician rendered an impression of bilateral leg tightness and pain; the physician questioned whether this was all compartment syndrome or whether there may be a component of other issues.  The physician suggested testing to evaluate for exertional compartment syndrome, and recommended a rheumatologic consultation given the diffuse nature of the Veteran's symptoms as well as his family history of lupus.

Private compartment pressure testing in February 2010 was suggestive of exertional compartment syndrome post exercise in the right and left legs in multiple compartments, excluding the posterior compartment.

At a private rheumatology consultation in February 2010, the examining physician noted that the Veteran did not have features of rheumatoid arthritis, and his likelihood of having lupus was fairly low.  Laboratory testing and an MRI of his right lower extremity were performed on this occasion, but the results are not in the claims file.  Any available treatment records are to be requested.

The Veteran is to be scheduled for a VA joints examination to obtain an opinion with adequate supporting rationale as to whether there is a relationship between any of his currently claimed disabilities (left leg, right leg, left ankle, right ankle, and right forearm disabilities, and disability characterized by stiff muscles and joints) and any incident of his military service.

Gastrointestinal Disability

The Veteran's service treatment records document his reports of indigestion on reports of medical history in September 1988, February 1992, September 2002 (when it was indicated he had gastrointestinal reflux disease (GERD)), November 2004, and May 2005.

Four months after his discharge from service, at a December 2005 VA general medical examination, the Veteran reported that he frequently had indigestion and chewed peppermint gum which seemed to help, and he reported occasional mild discomfort in his epigastrium area.  The examiner did not render any pertinent diagnoses despite the Veteran's report of symptoms.

A January 2010 private treatment record noted a past medical history of GERD and listed Prilosec as one of the Veteran's current medications.  Any available treatment records are to be requested.

At a February 2010 private rheumatology consultation, the Veteran reported having reflux symptoms.

The Veteran is to be scheduled for a VA gastrointestinal examination to obtain an opinion with adequate supporting rationale as to whether there is a relationship between any current gastrointestinal disability and any incident of his military service.

Respiratory Disability

The Veteran's service treatment records document numerous diagnoses of bronchitis and upper respiratory infections.  On a May 1988 dental health questionnaire, the Veteran reported that he had had asthma in the spring of 1987.  In March 2003, he reported having seasonal allergies with asthma.  In February 2004 and March 2004, he complained of shortness of breath with exercise.  On a May 2005 report of medical history, he reported that he had been seen in the emergency room for "asthma (allergies)."  Any available treatment records are to be requested.

Four months after his discharge from service, at a December 2005 VA general medical examination, the Veteran was diagnosed with a history of multiple episodes of bronchitis and a history of seasonal allergic rhinitis.  A chest x-ray was normal.  The examiner noted that pulmonary function tests were not completed by the Veteran.

At a February 2010 private rheumatology consultation, the Veteran reported having occasional shortness of breath, and a past medical history of asthma was noted.

The Veteran is to be scheduled for a VA respiratory examination to obtain an opinion with adequate supporting rationale as to whether there is a relationship between any current respiratory disability and any incident of his military service.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all treatment providers who treated him for his claimed disabilities during and since service.  After securing the necessary release, obtain those records.

2.  Schedule the Veteran for a VA ear disease examination to determine the current nature and likely etiology of his tinnitus.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to any incident of his military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA joints examination to determine the current nature and likely etiology of his claimed left leg, right leg, left ankle, right ankle, and right forearm disabilities, and a disability characterized by stiff muscles and joints.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current left leg, right leg, left ankle, right ankle, and right forearm disabilities, and disability characterized by stiff muscles and joints.  All necessary tests are to be performed, including neurological testing, and all findings are to be reported in detail.

(b)  For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA gastrointestinal examination to determine the current nature and likely etiology of his claimed gastrointestinal disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current gastrointestinal disabilities.  All necessary tests are to be performed, and all findings are to be reported in detail.

(b)  For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of his claimed respiratory disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current respiratory disabilities.  All necessary tests are to be performed, and all findings are to be reported in detail.

(b)  For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

